62313: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62313


Short Caption:CITY OF RENO VS. HOWARDClassification:Criminal Appeal - Other - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - CR121537Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:11/04/2013 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/04/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCity of RenoChristopher P. Hazlett-Stevens
							(Reno City Attorney)
						John J. Kadlic
							(Reno City Attorney)
						


RespondentCheryl LeeKarena K. Dunn
							(Larry K. Dunn & Associates)
						Larry K. Dunn
							(Larry K. Dunn & Associates)
						


RespondentKenneth HowardJonathan D. Shipman
							(Reno City Attorney)
						


RespondentReno Municipal CourtJonathan D. Shipman
							(Reno City Attorney)
						



14-06401: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/19/2012Filing FeeAppeal Filing fee waived.  Criminal.


12/19/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-40171




01/03/2013Docketing StatementFiled Docketing Statement Criminal Appeals.13-00194




01/10/2013Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.13-01095




01/14/2013Transcript RequestFiled Certificate that no Transcript is being Requested.13-01381




01/14/2013Notice/IncomingFiled Notice to the Clerk of the Supreme Court of the State of Nevada. (Notice of Constitutional Issue)13-01380




01/22/2013Notice/OutgoingIssued Certification of Constitutional Issue. Certification of Constitutional Issue pursuant to NRAP 44 to Attorney General.13-02341




04/11/2013BriefFiled Appellant's Opening Brief.13-10669




04/11/2013AppendixFiled Joint Appendix Volume 1.13-10670




05/13/2013BriefFiled Respondent's Answering Brief.13-13958




05/13/2013BriefFiled Answering Brief (Respondent Cheryl Lee).13-14087




06/26/2013Case Status UpdateBriefing Completed/To Screening.


09/23/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-28253




10/08/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, November 4, 2013, @ 10:00 a.m. in Carson City for 30 minutes.13-30125




10/22/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-31763




11/04/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


02/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Parraguirre, J. Majority: Parraguirre/Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 1214-06401




03/24/2014RemittiturIssued Remittitur.14-09202




03/24/2014Case Status UpdateRemittitur Issued/Case Closed


04/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 3, 2014.14-09202